FILED
                              NOT FOR PUBLICATION                           JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RICARDO MONTESINOS-BONILLA;                      No. 07-73868
et al.,
                                                 Agency Nos. A070-153-956
               Petitioners,                                  A200-022-675
                                                             A200-022-676
  v.                                                         A200-022-677

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Ricardo Montesinos-Bonilla and his family, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512
F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the

BIA’s determination of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review factual findings for

substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      We reject petitioners’ claim they are eligible for asylum and withholding of

removal based on their membership in a particular social group. See

Velasco-Cervantes v. Holder, 593 F.3d 975, 978 (9th Cir. 2010) (rejecting as a

particular social group “former material witnesses for the United States

government”); see also Soriano v. Holder, 569 F.3d 1162, 1166 (9th Cir. 2009)

(rejecting a proposed particular social group of “government informants”).

Accordingly, because petitioners failed to demonstrate that they were or will be

persecuted on account of a protected ground, we deny the petition as to their

asylum and withholding of removal claims. See Soriano, 569 F.3d at 1166-67.

      PETITION FOR REVIEW DENIED.




                                          2                                     07-73868